Second 'Marco Polo' programme (debate)
The next item is the report by Ulrich Stockmann, on behalf of the Committee on Transport and Tourism, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 1692/2006 establishing the second 'Marco Polo' programme for the granting of Community financial assistance to improve the environmental performance of the freight transport system ('Marco Polo II') - C6-0482/2008 -.
rapporteur. - (DE) Madam President, Commissioner, the displacement of freight from road to rail and internal waterways or short sea shipping is a slow burner in our transport debates and has been for decades. Now, in the context of the climate debate, this debate has naturally taken on new importance.
In the meantime, we have arrived at this shift via various political approaches and instruments. However, if we look at it carefully, traffic is very difficult to shift in practice and this is only achieved in very rare cases.
Firstly, because connections between the modes of transport are still not sufficiently harmonised; secondly, because rail and inland waterways are still not sufficiently established as European service providers, and thirdly, because the environmentally-friendly forms of transport obviously cannot essentially provide a door-to-door service.
All these difficulties are being further exacerbated in the present recession by plummeting prices in road freight transport. Marco Polo II has also felt the impact of all these problems. That is why we transport politicians are urgently interested in a solution, because our stated target, namely that Marco Polo should help to displace 60% of the increase in road freight traffic, is now a long way away. We therefore need to switch direction before the end of this parliamentary term and we have therefore found a most reasonable compromise.
What is to happen? Firstly, the Commission instructed an agency to take over the administration of the programme and to simplify the administration procedure even before this regulation was proposed. That makes sense. We have found and jointly negotiated a whole series of points in the compromise in order to make the programme more attractive. Firstly, the threshold for Motorways of the Sea has been reduced from 250 to 200 million tonne-kilometres a year; secondly, the threshold for traffic displacement projects has been reduced from 80 to 60 million tonne-kilometres, as has the threshold for inland waterway projects, where Parliament pushed through a reduction from 17 to 13 million tonne-kilometres. We have also increased the permissible funding level for additional infrastructures from 10% to 20%. That makes sense. Finally, we also successfully argued that economic crises such as we are experiencing now can also be cited as grounds for extending the term of contracts.
So we have made the programme considerably more attractive. This compromise which we reached was also made possible by a high degree of consensus between all parliamentarians, who put aside justifiable considerations and fundamental debate at this point, in order to quickly get the programme started again. That is why, before the Commission tables a Marco Polo III proposal, we really need a general debate so that we can reintroduce all these points which are necessary to our future orientation. Moreover, we naturally want to know how the adjustment we have made now will work out. This is the subject of the vote and I hope I shall have your support tomorrow.
Madam President, honourable Members, I would like to thank Mr Stockmann for the work he has done. Since 2003, the Marco Polo programme has aimed to create a more sustainable transport system in Europe by shifting a substantial part of the annual increase in road freight transport to other, more environmentally friendly modes of transport such as inland waterways, rail transport and short sea shipping. The first Marco Polo programme, which aimed to shift 48 billon tonne-kilometres from the roads in four years, ended in 2006, although the external assessment has shown that only 64% of this figure was achieved.
The experience gained with the second Marco Polo programme shows that, unfortunately, it is not becoming more effective, and that Europe is not making full use of this important tool for achieving a transport system more suited to the evolution of the market. Last year, I sent a series of letters to all EU transport ministers, urging them to use Marco Polo.
I therefore believe - and it looks as though Parliament shares my view - that the time has come to amend the regulation, to change the rules on access to this project, or programme, which must be granting funds that are not always used. We are definitely moving in the right direction, because we are trying to help small and medium-sized enterprises to benefit from a Community project. SMEs have, up to now, faced quite a lot of difficulty in accessing the European funds granted through the Marco Polo programme.
The message we are sending out today is not only directed at those who use Marco Polo. It is, I believe, a call for many European regulations to be amended, since the same is true of other sectors and of national regulations involving European funds; they are not always written in such a way as to make them easy to access. This is a very real problem in all Member States, and I would emphasise again that it concerns not only our regulations, but also national regulations that involve European funds.
So then, I feel that today we are not only working on the Marco Polo programme, rather we are sending a message on good law-making for the benefit of citizens and on simplifying access to Community projects. I therefore think, of course, that Mr Stockmann's work is worthy of support and that the proposed text should be adopted, so that Parliament, I repeat, can send out a positive message tomorrow to the entire European Union.
Let me say again, this is not just a matter that concerns Marco Polo; it is a much broader issue. Starting with Marco Polo, I believe that we will be doing a service to other sectors that are particularly conscious of the use of Community funds and the take-up of the various programmes that the Commission offers to the 27 EU states and their businesses.
draftsman of the opinion of the Committee on Budgets. - (DA) Madam President, when the Committee on Budgets decided to issue a statement on the Marco Polo programme, its precise reason for doing so was that it had found it difficult to ensure that the funding was being used for its designated purpose. We, therefore, obviously welcome the fact that action is now being taken. The Commission deserves praise for this. We are trying to simplify the administration and tighten up the rules, in order to make it easier for funding to be used for its designated purpose. In response, we on the Committee on Budgets have also agreed that, if we fail to improve the implementation of the programme, if we fail to ensure that funding is being used for its designated purpose, we will need to rethink whether so much money should be allocated to Marco Polo and whether some of the funding should be rechannelled into other programmes, where it can be better used. Of course, we need to carry out a mid-term review of the budget after the 2010 elections and one of the things we will obviously need to get to grips with then is an assessment of which programmes are working and which are not. Where we see that there is more acute need, we will obviously divert money away from projects where it cannot be used and redirect it, so that it is not merely wasted as a grant.
on behalf of the PPE-DE Group. - (DE) Madam President, plenary will vote tomorrow on the Marco Polo II programme to improve the environmental performance of freight transport. Marco Polo II offers improved planning security, because it is timetabled to run until 31 December 2013. It has a budget of EUR 450 million. The eligibility thresholds for the proposed projects are to be lowered in comparison with Marco Polo I and are equal to utilisation by small and medium-sized enterprises. I am particularly grateful to the rapporteur for that. In light of the current financial situation of many small and medium-sized enterprises, this is a very citizen-friendly policy to which I can give my unconditional support.
The programme is based on displacing traffic and reducing the overload on road transport. It will also strengthen co-modality and hence contribute towards an efficient and sustainable transport system. With a positive vote, which I recommend for tomorrow, the legislative procedure will be closed at first reading.
Madam President, Commissioner, speaking on behalf of the Union for Europe of the Nations Group, I would like to draw attention to the following matters.
Despite commendable objectives, such as reducing overload in road transport, reducing the effects of road transport on the environment, and preferring short sea shipping, rail, inland waterway or a combination of transport modes for goods transport, barely half of the financial means available for realisation of the Marco Polo programme are used each year, and only 60% of the programme's planned activities are executed.
The European Commission's proposals to simplify the programme should, therefore, be supported, and in particular: participation in the programme of small and single-person businesses without having to form consortia; a clear reduction in the tonne-kilometre threshold required for eligibility for the programme; raising funding intensity by increasing financial aid, which has grown from EUR 1 to EUR 2 per 500 tonne-kilometres of shifted goods transport; and simplifying the procedures for granting financial aid. I would like to express the hope that all these measures will help to ensure that the best use is made of the financial means available in the programme.
on behalf of the IND/DEM Group. - (NL) This evening, we are discussing the changes to the Marco Polo II programme. I am indebted to the European Commission for coming up with proposals to lower the thresholds for this fund, and I am pleased that Mr Stockmann has embraced these proposals with the necessary dynamism. The extra reduction in the threshold for inland shipping, in particular, can count on my support.
There is a problem, though. This reduction is not enough. In the Committee on Transport and Tourism, Mrs Wortmann-Kool and I successfully remedied this mistake. I regret, though, that Mr Stockmann deems our amendment - number 24 - undesirable. I know him, after all, as a staunch supporter of inland shipping and I had hoped that such amendments would have been agreeable to him. After all, the threshold proposed by the Commission is still far too high for the small entrepreneur, which the canal shipping trader is, almost by definition. I cannot understand why the other institutions should wish to pick holes in Amendment 24.
We have a well-stocked fund for sustainable transport. Inland shipping is the cleanest modality by far. Why should we not lower the threshold more for this sector? The European Commission is, in my view, scared that such proposals will prompt a few Member States in the Council to demand reductions in other areas. I should like to ask the European Commission to stand firm and explicitly recognise in this House the importance of inland shipping as the cleanest mode of transport.
(EL) Madam President, Commissioner, ladies and gentlemen, we shall be investing EUR 400 million in the Marco Polo II programme up to 2013, together with a great many hopes and prospects for a more efficient and viable transport system that will guarantee added environmental value in the European Union, while at the same time combining economic, social and territorial cohesion.
The results of the call for submission of proposals for the Marco Polo II programme published in 2008 and the conclusions of the evaluation of the first Marco Polo programme have shown that this programme can bring about a discernible shift in transport. However, it is highly probable that the aim laid down in its legal basis, namely of avoiding congestion or displacing a substantial part of the overall growth forecast for international freight road transport in Europe, will not be achieved.
For the programme to achieve its aims, Marco Polo II must be made more attractive. The legal basis needs to be changed and verification procedures need to be simpler and clearer. In addition, the conditions and requirements for funding need adjusting to the real aim and the changes need to be made as fast as possible to secure the greatest possible effect.
We in the European Parliament support and are hoping for easier access to the programme for small businesses, lower and simpler thresholds for the eligibility of projects and an increase in grants; in other words, a programme which is more functional and directly effective.
These changes and adjustments can be used as an example of a vital, dynamic and effective Europe, which is something we need to make citizens understand and experience on the eve of the European elections.
Madam President, honourable Members, as we close I would like to answer some of the questions you have asked, while thanking you for the support given to this agreement at first reading, which will definitely help to improve the effectiveness of the second Marco Polo programme.
I would like to say that in recent years my staff - whom I thank again for their work - have already begun to reflect on the Marco Polo programme beyond 2013, and that this assessment will focus, among other things, on the points set out in the compromise agreement. In particular, I would like to emphasise the need to differentiate between transport modes in the conditions for funding, on the basis of safety, environmental performance and energy efficiency, the need to set up demand-driven assistance at the application stage, taking account of the needs of small and medium-sized enterprises, the recognition of economic recession as an exceptional reason for extending the duration of projects, and product-specific lowering of eligibility thresholds.
With regard to lowering thresholds, I would like to reassure Mr Blokland that the text we are adopting already provides a lower threshold for inland waterways. I do not think we could have done any more than we have, as the administrative costs would increase, but I believe we have certainly sent the signal you called for.
Going back to our reflections on the Marco Polo programme beyond 2013: as I was saying, the themes will also include the possibility of indicating the targets for minimum funding thresholds for proposed projects in terms of energy efficiency and environmental benefits in addition to tonne-kilometres shifted. In addition, the possibility of ensuring consistency between the Marco Polo Programme, the Logistics Action Plan and the TEN-T programme by taking the appropriate measures in order to coordinate the allocation of Community funds, in particular for Motorways of the Sea; and the need to take into account the specific characteristics of the inland waterway sector and its small and medium-sized enterprises, for example by way of a dedicated programme for the inland waterway sector.
In any case, the Commission intends to present its communication on the future of the programme, possibly with a proposal for a third Marco Polo programme, during the course of 2011.
rapporteur. - (DE) Madam President, Commissioner, I agree with you. We can send out a positive message tomorrow, namely that we are able to make citizen-friendly and sensible amendments to our legislation when it is necessary to do so. We should not only send out this message; we should also start up an information campaign in the countries of Europe, so that we can capitalise on the attractiveness of this programme, because we really have made all the necessary adjustments. Now there are real deals to be had at bargain prices. If we cannot manage to shift anything now, then we really do need to question the entire programme.
I hope, Mrs Jensen, that we shall not have to put the money into other programmes, because this is an important concern. We must and will displace traffic wherever possible, but it is difficult. Mr Blokland, you have already had an answer. We re-negotiated inland waterway transport and forced an additional compromise on the Council, as it were. Our concern was to finish at first reading. That is why we could not take too radical an approach and had to negotiate with one eye on compromise and consensus. As a result, we achieved a great deal.
I look forward to the fundamental debate which we shall have shortly on the third programme, on the basis of a communication which the Commission has promised, so that we can discuss all the fundamental questions, everything that we have listed in a joint motion for a compromise, such as whether we should split up the programme for individual modes of transport and so on. Then it will become exciting again. Now it just has to work, so that it does not grind to a halt and projects already under way possibly fall by the way-side in this crisis. That really would be a pity, hence this compromise. My thanks once again to everyone for their input.
The debate is closed.
The vote will take place tomorrow.